UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                              No. 01-4865
WILLIAM WAYNE JOHNSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-53)

                       Submitted: April 16, 2002

                        Decided: May 1, 2002

     Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Lisa B. Boggs, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.
2                     UNITED STATES v. JOHNSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Wayne Johnson pled guilty, pursuant to a plea agreement,
to one count of aggravated sexual abuse, in violation of 18 U.S.C.A.
§ 2241(a) (West 2000). Approximately three months after entering his
plea of guilty, Johnson moved to withdraw his plea, which the district
court denied. Johnson appeals the denial of his motion to withdraw
his guilty plea.

   We review a district court’s denial of a motion to withdraw a guilty
plea for abuse of discretion. United States v. Ubakanma, 215 F.3d
421, 424 (4th Cir. 2000). The defendant has the burden of demonstrat-
ing "a fair and just reason" for withdrawal. Fed. R. Crim. P. 32(e);
Ubakanma, 215 F.3d at 424. A "fair and just reason" is one that chal-
lenges the fairness of the guilty plea colloquy conducted pursuant to
Rule 11 of the Federal Rules of Criminal Procedure. United States v.
Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). To determine whether
a defendant has shown a fair and just reason for withdrawal, a trial
court should consider the six factors set out in United States v. Moore,
931 F.2d 245, 248 (4th Cir. 1991). Ubakanma, 215 F.3d at 424.
Although all the factors in Moore must be given appropriate weight,
the key to determining whether to grant a motion to withdraw a guilty
plea is whether the Rule 11 hearing was properly conducted. Puckett,
61 F.3d at 1099. This court closely scrutinizes the Rule 11 colloquy.
An adequate Rule 11 proceeding creates a strong presumption that the
guilty plea is binding. United States v. Lambey, 974 F.2d 1389, 1394
(4th Cir. 1992).

   In this case, the district court conducted a thorough Rule 11
inquiry. In ruling on Johnson’s motion to withdraw his plea, the dis-
trict court considered each of the Moore factors and concluded that
Johnson had failed to show a fair and just reason to allow him to with-
draw his plea. Our review of the record convinces us that the district
court did not abuse its discretion in denying Johnson’s motion.
                     UNITED STATES v. JOHNSON                     3
   Accordingly, we affirm Johnson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED